Title: To Alexander Hamilton from Timothy Taylor, 29 April 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury April 29 1799
          
          On saturday last I had the Honor to recive your favours of the 13 & 15 Instant with the Acts & regulations for the Military establishment & a letter directed to Lieut. Moseley which I immediately forwarded to him by express, & have recived his bonds, (which from information,) I believe are amply suficient, they are inclosed; agreeable to directions I have made a disposition of the Officers to the districts, & Sub districts, for the recruiting of the Regiment which is also inclosed; and wish the arangement I have made may meet your approbation—I shall give the Nessesary Orders for the recruiting Service to begin immediatly and direct the recruits to be marchd. from the Sub district to the different District rendisvous when thier shall be a number enlisted suficient for the Command of a Non Commissioned Officer; and where I believe the Clothing should be delivered to them; I have omited to assign a Capt. to the Command of the 2nd District as I expected a Major would soon be Appointed; and as I believe that none of the Captains have expectation or pretentions to the Appointment, I should be very happy if Major Justus Barnum could obtain that Office—
          With Great respect I have the Honor to be your Most Obedient & very humble Servt.
          
            Timo. Taylor, Lt Colo. Comdr.
          
          Honble. Alexr. Hamilton Esquire
        